mereverAy re 9. 9020" 8.53PM ‘°°-~ DaviessCoJai! No. 4131

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF TENNESSEE
NASHVILLE DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

jesse fecorA 26/1 -C2~ 60026

3

)

)

; NO. 3'Zo-O30//) (7-OO|
)

)

)

)

Defendant.

CONSENT TO APPEAR BY YIDEO CONFERENCE
Pursuant to the CARES Act, H.R. 748, the Court’s Administrative Order 209-1, and Rule

§(£), Rule 10( ¢), and Rule 43( ¢)(1)®8) of the Federal Rules of Criminal Procedure, the Defendant
hereby acknowledges Defendant has received and/or been read the indictment or information, that
such charging instrument has been reviewed by Defendant with counsel, that Defendant
understands the nature of the offenses charged, and that Defendant understands Defendant’s right
to appear in person for the jnitial appearance and arraignment, Acknowledging such, the Defendant
hereby knowingly and voluntarily waives Defendant’s right to appear in person and hereby
consents to appearance by use of video teleconferencing for the following:

[ADetention hearings under 18 U.S.C. §3142;

A Initial appearances under Rule 5 of the Federal Rules of Criminal Precedure

& Preliminary hearings under Rule 5.1 of the Federal Rules of Criminal Procedure

[Y Waivers of indictment under Rule 7(b) of the Federal Rules of Criminal Procedure

(Arraienments under Rule 10 of the Federal Rules of Criminal Procedure

CxProbation and supervised release revocation proceedings undet Rule 32.1 of the

Federal Rules of Criminal Procedure
]

Case 3:11-cr-
11-cr-00020 Document 220 Filed 04/15/20 Page 1 of 2 PagelD #: 539

P.
Apr.

  

9.2020 8:53PM DaviessCoJall No. 41

i @?

tu

(Z Pretrial release revocation proceedings under 18 U.S.C. § 3148

[& Appearances under Rule 40 of the Federal Rules of Criminal Procedure

[d Misdemeanor pleas and sentencings as described in Rule 43(b)(2) of the Federal -
Rules of Criminal Procedure

Proceedings under chapter 403 of title 18, United States Code (commonly known
as the “Federal Juvenile Delinquency Act’’), except for contested transfer hearings
and juvenile delinquency adjudication or trial proceedings.

[AFelony pleas under Rule L! of the Federal Rules of Criminal Procedure and
felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure upon 4
finding by the presiding district judge that the plea or sentencing cannot be further

delayed without serious harm to the interests of justice.

Having reed the foregoing, { certify I have had sufficient opportunity to discuss the use of

sitarney, and I voluntarily co

   

nsent for the purpose noted above.

OPTIONAL CONSENT FOR DEFENDANT'S ATTORNEY

Caving consulted with Defendant, I certify that I have had sufficient opportunity to
discuss the use of video ieleconference with Defendant and Defendant has authorized
me to inform the Court that Defendant consents to video teleconferencing as noted

above.

Case 3:11-cr-
11-cr-00020 Document 220 Filed 04/15/20 Page 2 of 2 PagelD #: 540
